United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CENTRAL TEXAS VETERANS HEALTH
CARE SYSTEM, Temple, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2365
Issued: June 29, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 22, 2009 appellant filed a timely appeal of an April 27, 2009 decision of
the Office of Workers’ Compensation Programs denying her request for reconsideration without
a merit review. Because more than 180 days elapsed from the last merit decision dated
March 25, 2009 to the filing of this present appeal on September 22, 2009, the Board lacks
jurisdiction over the merits of this case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
without a merit review pursuant to 5 U.S.C. § 8128(5).
FACTUAL HISTORY
On June 19, 2008 appellant, then a 47-year-old pharmacy technician, filed an
occupational disease claim alleging that she developed hearing loss in both ears due to high
levels of noise exposure in the performance of duty. She first became aware of her condition on

January 1, 2007 and realized that it was caused or aggravated by her employment activities on
June 12, 2008. Appellant did not stop work. The employing establishment controverted the
claim.
On July 2, 2008 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence.
Appellant submitted a June 27, 2008 sound level survey for the inpatient pharmacy that
tested noise levels from an auto-fill robot. The survey results indicated that the measured levels
of noise did not pose a hearing loss hazard as defined by the Occupational Safety and Health
Administration (OSHA). Appellant also submitted audiogram results dated June 12, 2008.
A July 14, 2008 attending physician’s report signed by a physician’s assistant diagnosed
high frequency hearing loss.
In a July 28, 2008 statement, appellant noted that she worked at the employing
establishment as a clerk from 1996 to 2000 where there was noise exposure from telephones and
people talking. Beginning in 2000, workplace noise exposure came from a tubes system, robot,
telephone, printer, people talking and an improperly installed air duct. Appellant first realized
her hearing loss in January 2007 when she experienced ringing in her ears. She indicated that
her physician attributed this condition to being around loud noise. Appellant noted that the
pharmacy was the only loud noise to which she was exposed. She submitted a July 31, 2008
statement reiterating her belief that she sustained hearing loss from noise exposure in her work
area at an inpatient pharmacy.
On November 3, 2008 the Office referred appellant with a statement of accepted facts
(SOAF) to Dr. Donald Matheson, a Board-certified otolaryngologist, for a second opinion. In a
November 21, 2008 report, Dr. Matheson noted that appellant reported long-term exposure to
low noise levels, tinnitus for one year and an awareness of occasional hearing difficulty. He
noted that the earliest available audiogram was dated June 12, 2008. Dr. Matheson found that as
of the date of examination appellant had normal hearing. He opined that appellant’s workplace
noise exposure was not of sufficient intensity and duration to cause hearing loss. Upon
examination, Dr. Matheson found normal ear canals and drums. He diagnosed normal ears,
normal hearing and clinical tinnitus. Dr. Matheson reiterated that appellant’s sensorineural
hearing loss was not due to noise from her federal employment as her hearing was essentially
normal and her workplace had been measured for damaging noise levels. The record also
contains an audiogram dated November 21, 2008 performed on Dr. Matheson’s behalf. Testing
at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed the following:
right ear 5, 5, 20 and 15 decibels; left ear 15, 15, 15 and 5 decibels.
In a February 27, 2009 report, an Office medical adviser reviewed Dr. Matheson’s report
and audiogram. The medical adviser determined that appellant’s hearing loss was not caused or
worsened by occupational noise as she had normal hearing and Dr. Matheson opined that the
noise levels at the employing establishment were insufficient to cause noise-induced hearing
loss.

2

In a March 25, 2009 decision, the Office denied appellant’s claim finding the medical
evidence insufficient to support a hearing loss connected to factors of her federal employment.
Appellant requested reconsideration on April 4, 2009. In a March 23, 2009 statement,
she indicated that she had new information about noise levels in the pharmacy that had been
discovered by her coworker, who had filed a hearing loss claim which the Office accepted. The
coworker discovered additional information about inappropriate air ducting in the pharmacy that
he believed caused excessive noise levels. Appellant also noted that her coworker gave her
permission to use the information from his claim.
Appellant attached several statements from her coworker’s claim, including a description
of his research findings on noise levels caused by airflow from the air ducts at work. She also
submitted an undated internet article regarding how to measure noise together with documents
already of record.
In an April 27, 2009 decision, the Office denied appellant’s request for reconsideration
without a merit review finding that she did not raise substantive legal questions or include new
and relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.1 Section 10.608(b) of Office
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), the Office will deny the application
for reconsideration without reopening the case for a review on the merits.2
ANALYSIS
Appellant’s reconsideration request included a statement dated March 23, 2009 advising
that she had additional information from a coworker supporting that inappropriate air ducting in
her workplace caused excessive noise levels. The coworker had filed a hearing loss claim for the
same workplace noise exposure that the Office had apparently accepted. Appellant has not
established why the acceptance of a coworker’s claim is relevant to the facts pertaining to her
history of noise exposure. While the reopening of a case may be predicated solely on a legal
premise not previously considered, such reopening is not required where the legal contention
does not have a reasonable color of validity.3 The fact that the Office accepted the claim of a
coworker is not relevant to whether appellant’s claim should be reopened for a merit review.
1

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007). See 5 U.S.C.
§ 8128(a).
2

20 C.F.R. § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

3

E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009).

3

These assertions are insufficient to show a specific point of law that was erroneously applied or
interpreted in appellant’s claim and they also do not advance a relevant legal argument not
previously considered.
Appellant submitted new evidence consisting of her coworker’s statements regarding
noise from the air ducts at work and an internet article about measuring noise. She did not
submit any additional medical evidence. This is important as the underlying issue is medical in
nature regarding whether appellant established that workplace noise caused or aggravated her
claimed hearing loss. Although the statements from appellant’s coworker and the internet article
are new, they are not relevant to the underlying medical issue and do not constitute relevant or
pertinent new evidence not previously considered by the Office.4
Appellant also resubmitted a June 27, 2007 pharmacy sound level survey and June 12,
2008 audiogram. These documents had previously been of record and considered in the Office’s
March 25, 2009 decision. They are duplicative and do not constitute a basis for reopening a
case.5
On appeal, appellant asserts that the Office improperly denied her reconsideration request
as she submitted evidence not previously of record in the form of information about sound level
measurements of her workplace duct system. As noted, the underlying issue is a medical one
and requires the submission of relevant medical evidence from a physician supporting that
appellant has a work-related hearing loss. As appellant did not submit new and relevant medical
evidence, the evidence submitted was insufficient to warrant reopening her claim for further
merit review.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
without a merit review.

4

See E.M., supra note 3 (where the Board held that new evidence submitted upon a reconsideration request that
does not address the pertinent issue is not relevant evidence); Freddie Mosley, 54 ECAB 255 (2002).
5

D.K., supra note 1. D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated April 27, 2009 is affirmed.
Issued: June 29, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

